Citation Nr: 1724528	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  06-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1959.  He died in April 1999.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board initially denied this claim in an August 2007 decision.  The United States Court of Appeals for Veterans Claims (Court) vacated this decision in an April 2009 memorandum decision, and remanded the claim for further action.  The Board then remanded the claim in December 2009, March 2011, May 2011, and February 2014 for further development.  It again denied the claim in a February 2015 decision.  This decision was vacated by the Court in a September 2016 memorandum decision, which remanded the claim for further development. 

The appellant testified at a hearing before the undersigned in March 2006.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the September 2016 memorandum decision, the Court determined that the Board erred in finding that the development requirements for radiation claims had been satisfied.  See 38 C.F.R. § 3.311 (2016).  Specifically, the Court found that irrespective of the plausibility of the Veteran's alleged radiation exposure, § 3.311(a)(2)(iii) requires that VA forward to the Under Secretary for Health any available records concerning his exposure for preparation of a dose estimate.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Under Secretary for Health to provide a radiation dose estimate for the Veteran, to the extent feasible.  Toward that end, forward to the Under Secretary any records concerning the Veteran's exposure to ionizing radiation, including the following:
* The Naval Dosimetry Center (NDC) letters dated in December 2011 and March 2014;
* The Defense Threat Reduction Agency (DTRA) letter dated in July 2010;
* Any available service treatment records;
* Any available service personnel records;
* The deck logs submitted by the appellant;
* The December 2010 written statement from the appellant setting forth her reasons for believing the Veteran was exposed to radiation.  

2.  If the above development supports exposure to ionizing radiation (i.e. there is a dose estimate above zero), refer the claim to the Under Secretary for Benefits for a determination as to whether it is at least as likely as not that the Veteran's lung and prostate cancer resulted from radiation exposure in service.   

3.  Finally, after completing any other development that may be indicated, readjudicate the claim, with consideration of the additional evidence submitted by the appellant since the Board's February 2015 decision, including the deck logs.  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

